Title: To George Washington from Thomas Jefferson, 3 November 1792
From: Jefferson, Thomas
To: Washington, George



Sir,
Philadelphia Novr 3d 1792.

In order to enable you to lay before Congress the account required by law of the application of the monies appropriated to

foreign purposes through the Agency of the Department of State, I have now the honor to transmit you the two statements No. 1. & 2. herein enclosed, comprehending the period of Two Years preceding the 1st day of July last.
The first statement is of the sums paid from the Treasury under the act allowing the annual fund of 40,000 Dollars for the purposes of foreign intercourse, as also under the acts of March 3. 1791. c. 16 and May [8] 1792. c. 41. §. 3. allowing other sums for special purposes. By this it will appear, that, except the sum of 500 Dollars paid to Colonel Humphreys on his departure, the rest has been all received in Bills of Exchange, which identical Bills have been immediately remitted to Europe either to those to whom they were due for services, or to the Bankers of the United States in Amsterdam to be paid out by them to persons performing services abroad. This general view has been given in order to transfer the debit of these sums from the Department of State to those to whom they have been delivered.
But, in order to give to Congress a view of the specific application of these monies, the particular accounts rendered by those who have received them, have been analysed, and the payments made to them have been reduced under general Heads, so as to show at one view the amount of the sums which each has received for every distinct species of service or disbursement, as well as their several totals. This is the statement No. 2. and it respects the annual fund of 40,000 Dollars only, the special funds of the acts of 1791. & 1792. having been not yet so far administered as to admit of any statement.
I had presented to the auditor the Statement No. 1. with the Vouchers, and also the special accounts rendered by the several persons who have received these monies, but, on consideration, he thought himself not authorized, by any law, to proceed to their examination. I am, therefore, to hope, Sir, that authority may be given to the Auditor, or some other person to examine the general account and Vouchers of the Department of State, as well as to raise special accounts against the persons into whose hands the monies pass, and to settle the same from time to time on behalf of the public. I have the honor to be, with sentiments of the most perfect respect and attachment, Sir, Your most obedient, and Most humble servant

Th: Jefferson

